IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


THE FIRST LIBERTY INSURANCE                  : No. 527 EAL 2015
CORPORATION                                  :
                                             :
                                             : Petition for Allowance of Appeal from
             v.                              : the Order of the Superior Court
                                             :
                                             :
MICHAEL COLL AND COLLEEN COLL                :
                                             :
                                             :
             v.                              :
                                             :
                                             :
JAYDEN ALKER, A MINOR BY HIS                 :
PARENTS AND NATURAL GUARDIANS,               :
KEVIN ALKER AND TARA ALKER IN                :
THEIR OWN RIGHT                              :
                                             :
                                             :
PETITION OF: JAYDEN ALKER, A                 :
MINOR BY HIS PARENTS AND                     :
NATURAL GUARDIANS, KEVIN ALKER               :
AND TARA ALKER                               :


                                        ORDER



PER CURIAM

     AND NOW, this 29th day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

     Mr. Justice Eakin did not participate in the decision of this matter.